                         IN THE UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION
  IN RE RICHARD M. OSBORNE, SR.                             CASE NO. 17-17361
                   Debtor                                   JUDGE ARTHUR I. HARRIS
                                                            CHAPTER 7

                   MOTION TO WITHDRAW AS COUNSEL DUE TO DEATH OF DEBTOR
          Undersigned counsel moves to be permitted to withdraw as counsel to the Debtor in all

 matters and adversary proceedings as the debtor Richard M. Osborne, Sr. passed away on June 4,

 2021.

                                               Respectfully submitted,
                                               /s/ Frederic P. Schwieg
                                               Frederic P. Schwieg, Esq. (0030418)
                                               Attorney at Law
                                               19885 Detroit Rd, #239
                                               Rocky River, Ohio 44116-1815
                                               (440) 499-4506
                                               Fax (440) 398-0490
                                               fschwieg@schwieglaw.com
                                               Attorney for Debtor
                                       CERTIFICATE OF SERVICE

 A copy of this Motion to Withdraw as counsel was served on the following on the date filed by Notice of Electronic
 Filing though the Court’s ECF/CM system and on June 30, 2021 as follows:
 Patrick R. Akers on behalf of Plaintiff Kari B. Coniglio
 prakers@vorys.com

 Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
 gamend@bdblaw.com, grichards@bdblaw.com

 Alison L. Archer on behalf of Interested Party Lakeland Community College
 alison.archer@ohioattorneygeneral.gov, Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
 noland@ohioattorneygeneral.gov

 Richard M. Bain on behalf of Interested Party Zachary B Burkons
 rbain@meyersroman.com, mnowak@meyersroman.com;jray@meyersroman.com

 Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
 abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

 Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
 abarnes@sandhu-law.com, bk1notice@sandhu-law.com

 Robert D. Barr on behalf of Creditor Chicago Title Insurance Company




17-17361-aih        Doc 1121        FILED 06/30/21          ENTERED 06/30/21 13:57:24                Page 1 of 12
 rbarr@koehler.law, syackly@koehler.law

 Jeffrey W. Bieszczak on behalf of Trustee Kari B. Coniglio
 jwbieszczak@vorys.com

 David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
 DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

 Carrie M. Brosius on behalf of Plaintiff Kari B. Coniglio
 cmbrosius@vorys.com, mdwalkuski@vorys.com

 Carrie M. Brosius on behalf of Trustee Kari B. Coniglio
 cmbrosius@vorys.com, mdwalkuski@vorys.com

 Kari B. Coniglio
 kbconiglio@vorys.com, mdwalkuski@vorys.com;kbc@trustesolutions.net;jncash2@vorys.com

 LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
 bknotice@clunkhoose.com

 Richard W. DiBella on behalf of Creditor Nationwide Mutual Fire Insurance Company
 rdibella@dgmblaw.com

 Melody A. Dugic on behalf of Creditor First Federal Bank of the Midwest, successor by merger to Home Savings
 Bank, successor by merger to The Home Savings & Loan Company of Youngstown, Ohio
 mgazda@hendersoncovington.com

 Melody A. Dugic on behalf of Plaintiff Home Savings Bank
 mgazda@hendersoncovington.com

 Melody A. Dugic on behalf of Respondent Home Savings Bank, Successor by Merger to The Home Savings & Loan
 Company of Youngstown, Ohio
 mgazda@hendersoncovington.com

 Marcel C. Duhamel on behalf of Plaintiff Kari B. Coniglio
 mcduhamel@vorys.com, mdwalkuski@vorys.com

 Marcel C. Duhamel on behalf of Trustee Kari B. Coniglio
 mcduhamel@vorys.com, mdwalkuski@vorys.com

 Douglas M. Eppler on behalf of Creditor Osborne Farms, LLC fka Huron Lime Company, LLC
 deppler@walterhav.com

 Bryan J. Farkas on behalf of Trustee Kari B. Coniglio
 bjfarkas@vorys.com, bjfarkas@vorys.com;caujczo@vorys.com;mdwalkuski@vorys.com

 Matthew D. Fazekas on behalf of Trustee Kari B. Coniglio
 mdfazekas@vorys.com

 Scott D. Fink on behalf of Creditor Erie Bank, a Division of CNB Bank s/b/m to Lake National Bank
 ecfndoh@weltman.com

 Glenn E. Forbes on behalf of Interested Party Stephen Lovick
 bankruptcy@geflaw.net, gforbes@geflaw.net;r45233@notify.bestcase.com

 Stephen R. Franks on behalf of Creditor Bank of America, N.A.




17-17361-aih       Doc 1121         FILED 06/30/21           ENTERED 06/30/21 13:57:24               Page 2 of 12
 amps@manleydeas.com

 Stephen John Futterer on behalf of Creditor City of Willoughby
 sjfutterer@sbcglobal.net, r43087@notify.bestcase.com

 Marc P. Gertz on behalf of Defendant Chris Fovozzo dba Professional Carpenter Service's LLC
 mpgertz@gertzrosen.com, dmichna@gertzrosen.com

 Marc P. Gertz on behalf of Defendant Takedown Concrete, LLC
 mpgertz@gertzrosen.com, dmichna@gertzrosen.com

 Michael R. Hamed on behalf of Interested Party Gas Natural Inc.
 mhamed@kushnerhamed.com, kgross@kushnerhamed.com

 Heather E. Heberlein on behalf of Creditor First National Bank of Pennsylvania
 hheberlein@porterwright.com, mvitou@porterwright.com

 Dennis J. Kaselak on behalf of Claimant Diane M. Osborne
 dkaselak@peteribold.com, Cynthia@peteribold.com

 Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
 bk@hhkwlaw.com

 Jerry R. Krzys on behalf of Plaintiff Home Savings Bank
 jkrzys@hendersoncovington.com, jerrykrzys@gmail.com

 Scott B. Lepene on behalf of Interested Party Legacy Ridge PA LLC
 scott.lepene@thompsonhine.com, Laura.Montgomery@thompsonhine.com;ECFDocket@thompsonhine.com

 Jeffrey M. Levinson on behalf of Defendant Louie V, LLC
 jml@jml-legal.com

 Jeffrey M. Levinson on behalf of Defendant Osair, Inc.
 jml@jml-legal.com

 Jeffrey M. Levinson on behalf of Defendant Rigrtona Holding Company, LLC
 jml@jml-legal.com

 Jeffrey M. Levinson on behalf of Defendant Beth Ann Osborne
 jml@jml-legal.com

 Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
 mmatheney@porterwright.com, cpeskar@porterwright.com

 Shannon M. McCormick on behalf of Creditor Center Street School Condominiums and coachhouses Unit Owners'
 Association, Inc.
 bankruptcy@kamancus.com

 Michael J. Moran on behalf of Claimant Diane M. Osborne
 mike@gibsonmoran.com, moranecf@gmail.com;r55982@notify.bestcase.com

 Michael J. Moran on behalf of Defendant Diane M. Osborne, Trustee of the Diane M. Osborne Trust
 mike@gibsonmoran.com, moranecf@gmail.com;r55982@notify.bestcase.com

 Michael J. Moran on behalf of Defendant Diane M. Osborne
 mike@gibsonmoran.com, moranecf@gmail.com;r55982@notify.bestcase.com




17-17361-aih       Doc 1121        FILED 06/30/21          ENTERED 06/30/21 13:57:24               Page 3 of 12
 Heather L. Moseman on behalf of Interested Party GD3 Ventrures I, LLC
 heather@mosemanlaw.com

 Kelly Neal on behalf of Creditor The Huntington National Bank
 kelly.neal@bipc.com, donna.curcio@bipc.com

 David M. Neumann on behalf of Interested Party Zachary B Burkons
 dneumann@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

 Timothy P. Palmer on behalf of Creditor The Huntington National Bank
 timothy.palmer@bipc.com, donna.curcio@bipc.com

 Drew T. Parobek on behalf of Trustee Kari B. Coniglio
 dtparobek@vorys.com, mdwalkuski@vorys.com

 Tricia L. Pycraft on behalf of Accountant Rea & Associates, Inc.
 tpycraft@ccj.com, bowman@ccj.com

 Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
 kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com

 Kirk W. Roessler on behalf of Creditor Huron River Properties, Inc.
 kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com

 Kirk W. Roessler on behalf of Creditor Osborne Farms, LLC fka Huron Lime Company, LLC
 kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com

 John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
 jrutter@ralaw.com

 Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Defendant Richard M. Osborne, Sr.
 fschwieg@schwieglaw.com

 Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
 msikora@sikoralaw.com, aarasmith@sikoralaw.com

 Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
 nsinn@porterwright.com, cpeskar@porterwright.com

 Nathaniel R. Sinn on behalf of Plaintiff First National Bank of Pennsylvania
 nsinn@porterwright.com, cpeskar@porterwright.com

 Robin L. Stanley on behalf of Claimant Diane M. Osborne
 rstanley@peteribold.com, Sonya@peteribold.com;Cynthia@peteribold.com;5478@notices.nextchapterbk.com

 Robin L. Stanley on behalf of Defendant Diane M. Osborne
 rstanley@peteribold.com, Sonya@peteribold.com;Cynthia@peteribold.com;5478@notices.nextchapterbk.com

 Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons




17-17361-aih       Doc 1121        FILED 06/30/21           ENTERED 06/30/21 13:57:24       Page 4 of 12
 rsteinlage@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com

 Richard J. Thomas on behalf of Plaintiff Home Savings Bank
 rthomas@hendersoncovington.com, mgazda@hendersoncovington.com

 Stephen G. Thomas on behalf of Debtor Richard M. Osborne
 steve@sgtlaw.net, kim@sgtlaw.net

 Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
 atomko@sandhu-law.com, bk1notice@sandhu-law.com

 Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
 jtoole@bernsteinlaw.com, lyoung@bernsteinlaw.com

 Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
 mtucker@ulmer.com

 Phyllis A. Ulrich on behalf of Creditor The Huntington National Bank
 bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com

 Leslie E. Wargo on behalf of Cross-Claimant Richard M. Osborne
 Leslie@Wargo-Law.com

 Leslie E. Wargo on behalf of Debtor Richard M. Osborne
 Leslie@Wargo-Law.com

 Leslie E. Wargo on behalf of Defendant Richard M. Osborne
 Leslie@Wargo-Law.com

 Leslie E. Wargo on behalf of Spec. Counsel Leslie E. Wargo
 Leslie@Wargo-Law.com

 Leslie E. Wargo on behalf of Trustee Kari B. Coniglio
 Leslie@Wargo-Law.com

 Karey Werner on behalf of Plaintiff Kari B. Coniglio
 kewerner@vorys.com

 Elia O. Woyt on behalf of Trustee Kari B. Coniglio
 eowoyt@vorys.com, eowoyt@vorys.com;mdwalkuski@vorys.com

 Maria D. Giannirakis ust06 on behalf of Plaintiff Andrew R. Vara
 maria.d.giannirakis@usdoj.gov

 Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
 maria.d.giannirakis@usdoj.gov

 Scott R. Belhorn ust35 on behalf of Plaintiff Andrew R. Vara
 Scott.R.Belhorn@usdoj.gov

 Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
 Scott.R.Belhorn@usdoj.gov




17-17361-aih       Doc 1121        FILED 06/30/21          ENTERED 06/30/21 13:57:24   Page 5 of 12
 VIA EMAIL

 Richard Osborne Jr.
 rick.osbornejr@kw.com

 Beth Osborne
 bethannosborne@yahoo.com
                                        /s/ Fred Schwieg
                                        Frederic P. Schwieg




17-17361-aih     Doc 1121   FILED 06/30/21   ENTERED 06/30/21 13:57:24   Page 6 of 12
                         IN THE UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION
  IN RE RICHARD M. OSBORNE, SR.                               CASE NO. 17-17361
                   Debtor                                     JUDGE ARTHUR I. HARRIS
                                                              CHAPTER 7

       ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL DUE TO DEATH OF DEBTOR
          Frederic P. Schwieg moves to be permitted to withdraw as counsel to the Debtor in all

 matters and adversary proceedings as the debtor Richard M. Osborne, Sr. passed away on June 4,

 2021 [Doc. ____] (“Motion”). The Motion is GRANTED.

                                                            ###

 Prepared by:
 /s/ Frederic P. Schwieg
 Frederic P. Schwieg, Esq. (0030418)
 Attorney at Law
 19885 Detroit Rd, #239
 Rocky River, Ohio 44116-1815
 (440) 499-4506
 Fax (440) 398-0490
 fschwieg@schwieglaw.com
 Attorney for Debtor
                                                 ECF SERVICE
 Patrick R. Akers on behalf of Plaintiff Kari B. Coniglio
 prakers@vorys.com




17-17361-aih        Doc 1121        FILED 06/30/21            ENTERED 06/30/21 13:57:24   Page 7 of 12
 Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
 gamend@bdblaw.com, grichards@bdblaw.com

 Alison L. Archer on behalf of Interested Party Lakeland Community College
 alison.archer@ohioattorneygeneral.gov, Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
 noland@ohioattorneygeneral.gov

 Richard M. Bain on behalf of Interested Party Zachary B Burkons
 rbain@meyersroman.com, mnowak@meyersroman.com;jray@meyersroman.com

 Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
 abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

 Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
 abarnes@sandhu-law.com, bk1notice@sandhu-law.com

 Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
 rbarr@koehler.law, syackly@koehler.law

 Jeffrey W. Bieszczak on behalf of Trustee Kari B. Coniglio
 jwbieszczak@vorys.com

 David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
 DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

 Carrie M. Brosius on behalf of Plaintiff Kari B. Coniglio
 cmbrosius@vorys.com, mdwalkuski@vorys.com

 Carrie M. Brosius on behalf of Trustee Kari B. Coniglio
 cmbrosius@vorys.com, mdwalkuski@vorys.com

 Kari B. Coniglio
 kbconiglio@vorys.com, mdwalkuski@vorys.com;kbc@trustesolutions.net;jncash2@vorys.com

 LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
 bknotice@clunkhoose.com

 Richard W. DiBella on behalf of Creditor Nationwide Mutual Fire Insurance Company
 rdibella@dgmblaw.com

 Melody A. Dugic on behalf of Creditor First Federal Bank of the Midwest, successor by merger to Home Savings
 Bank, successor by merger to The Home Savings & Loan Company of Youngstown, Ohio
 mgazda@hendersoncovington.com

 Melody A. Dugic on behalf of Plaintiff Home Savings Bank
 mgazda@hendersoncovington.com

 Melody A. Dugic on behalf of Respondent Home Savings Bank, Successor by Merger to The Home Savings & Loan
 Company of Youngstown, Ohio
 mgazda@hendersoncovington.com

 Marcel C. Duhamel on behalf of Plaintiff Kari B. Coniglio
 mcduhamel@vorys.com, mdwalkuski@vorys.com

 Marcel C. Duhamel on behalf of Trustee Kari B. Coniglio




17-17361-aih       Doc 1121         FILED 06/30/21           ENTERED 06/30/21 13:57:24           Page 8 of 12
 mcduhamel@vorys.com, mdwalkuski@vorys.com

 Douglas M. Eppler on behalf of Creditor Osborne Farms, LLC fka Huron Lime Company, LLC
 deppler@walterhav.com

 Bryan J. Farkas on behalf of Trustee Kari B. Coniglio
 bjfarkas@vorys.com, bjfarkas@vorys.com;caujczo@vorys.com;mdwalkuski@vorys.com

 Matthew D. Fazekas on behalf of Trustee Kari B. Coniglio
 mdfazekas@vorys.com

 Scott D. Fink on behalf of Creditor Erie Bank, a Division of CNB Bank s/b/m to Lake National Bank
 ecfndoh@weltman.com

 Glenn E. Forbes on behalf of Interested Party Stephen Lovick
 bankruptcy@geflaw.net, gforbes@geflaw.net;r45233@notify.bestcase.com

 Stephen R. Franks on behalf of Creditor Bank of America, N.A.
 amps@manleydeas.com

 Stephen John Futterer on behalf of Creditor City of Willoughby
 sjfutterer@sbcglobal.net, r43087@notify.bestcase.com

 Marc P. Gertz on behalf of Defendant Chris Fovozzo dba Professional Carpenter Service's LLC
 mpgertz@gertzrosen.com, dmichna@gertzrosen.com

 Marc P. Gertz on behalf of Defendant Takedown Concrete, LLC
 mpgertz@gertzrosen.com, dmichna@gertzrosen.com

 Michael R. Hamed on behalf of Interested Party Gas Natural Inc.
 mhamed@kushnerhamed.com, kgross@kushnerhamed.com

 Heather E. Heberlein on behalf of Creditor First National Bank of Pennsylvania
 hheberlein@porterwright.com, mvitou@porterwright.com

 Dennis J. Kaselak on behalf of Claimant Diane M. Osborne
 dkaselak@peteribold.com, Cynthia@peteribold.com

 Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
 bk@hhkwlaw.com

 Jerry R. Krzys on behalf of Plaintiff Home Savings Bank
 jkrzys@hendersoncovington.com, jerrykrzys@gmail.com

 Scott B. Lepene on behalf of Interested Party Legacy Ridge PA LLC
 scott.lepene@thompsonhine.com, Laura.Montgomery@thompsonhine.com;ECFDocket@thompsonhine.com

 Jeffrey M. Levinson on behalf of Defendant Louie V, LLC
 jml@jml-legal.com

 Jeffrey M. Levinson on behalf of Defendant Osair, Inc.
 jml@jml-legal.com

 Jeffrey M. Levinson on behalf of Defendant Rigrtona Holding Company, LLC
 jml@jml-legal.com




17-17361-aih       Doc 1121        FILED 06/30/21           ENTERED 06/30/21 13:57:24                Page 9 of 12
 Jeffrey M. Levinson on behalf of Defendant Beth Ann Osborne
 jml@jml-legal.com

 Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
 mmatheney@porterwright.com, cpeskar@porterwright.com

 Shannon M. McCormick on behalf of Creditor Center Street School Condominiums and coachhouses Unit Owners'
 Association, Inc.
 bankruptcy@kamancus.com

 Michael J. Moran on behalf of Claimant Diane M. Osborne
 mike@gibsonmoran.com, moranecf@gmail.com;r55982@notify.bestcase.com

 Michael J. Moran on behalf of Defendant Diane M. Osborne, Trustee of the Diane M. Osborne Trust
 mike@gibsonmoran.com, moranecf@gmail.com;r55982@notify.bestcase.com

 Michael J. Moran on behalf of Defendant Diane M. Osborne
 mike@gibsonmoran.com, moranecf@gmail.com;r55982@notify.bestcase.com

 Heather L. Moseman on behalf of Interested Party GD3 Ventrures I, LLC
 heather@mosemanlaw.com

 Kelly Neal on behalf of Creditor The Huntington National Bank
 kelly.neal@bipc.com, donna.curcio@bipc.com

 David M. Neumann on behalf of Interested Party Zachary B Burkons
 dneumann@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

 Timothy P. Palmer on behalf of Creditor The Huntington National Bank
 timothy.palmer@bipc.com, donna.curcio@bipc.com

 Drew T. Parobek on behalf of Trustee Kari B. Coniglio
 dtparobek@vorys.com, mdwalkuski@vorys.com

 Tricia L. Pycraft on behalf of Accountant Rea & Associates, Inc.
 tpycraft@ccj.com, bowman@ccj.com

 Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
 kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com

 Kirk W. Roessler on behalf of Creditor Huron River Properties, Inc.
 kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com

 Kirk W. Roessler on behalf of Creditor Osborne Farms, LLC fka Huron Lime Company, LLC
 kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com

 John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
 jrutter@ralaw.com

 Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
 fschwieg@schwieglaw.com

 Frederic P. Schwieg on behalf of Defendant Richard M. Osborne, Sr.




17-17361-aih      Doc 1121        FILED 06/30/21          ENTERED 06/30/21 13:57:24                Page 10 of 12
 fschwieg@schwieglaw.com

 Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
 msikora@sikoralaw.com, aarasmith@sikoralaw.com

 Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
 nsinn@porterwright.com, cpeskar@porterwright.com

 Nathaniel R. Sinn on behalf of Plaintiff First National Bank of Pennsylvania
 nsinn@porterwright.com, cpeskar@porterwright.com

 Robin L. Stanley on behalf of Claimant Diane M. Osborne
 rstanley@peteribold.com, Sonya@peteribold.com;Cynthia@peteribold.com;5478@notices.nextchapterbk.com

 Robin L. Stanley on behalf of Defendant Diane M. Osborne
 rstanley@peteribold.com, Sonya@peteribold.com;Cynthia@peteribold.com;5478@notices.nextchapterbk.com

 Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
 rsteinlage@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com

 Richard J. Thomas on behalf of Plaintiff Home Savings Bank
 rthomas@hendersoncovington.com, mgazda@hendersoncovington.com

 Stephen G. Thomas on behalf of Debtor Richard M. Osborne
 steve@sgtlaw.net, kim@sgtlaw.net

 Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
 atomko@sandhu-law.com, bk1notice@sandhu-law.com

 Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
 jtoole@bernsteinlaw.com, lyoung@bernsteinlaw.com

 Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
 mtucker@ulmer.com

 Phyllis A. Ulrich on behalf of Creditor The Huntington National Bank
 bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com

 Leslie E. Wargo on behalf of Cross-Claimant Richard M. Osborne
 Leslie@Wargo-Law.com

 Leslie E. Wargo on behalf of Debtor Richard M. Osborne
 Leslie@Wargo-Law.com

 Leslie E. Wargo on behalf of Defendant Richard M. Osborne
 Leslie@Wargo-Law.com

 Leslie E. Wargo on behalf of Spec. Counsel Leslie E. Wargo
 Leslie@Wargo-Law.com

 Leslie E. Wargo on behalf of Trustee Kari B. Coniglio
 Leslie@Wargo-Law.com

 Karey Werner on behalf of Plaintiff Kari B. Coniglio
 kewerner@vorys.com




17-17361-aih       Doc 1121        FILED 06/30/21          ENTERED 06/30/21 13:57:24       Page 11 of 12
 Elia O. Woyt on behalf of Trustee Kari B. Coniglio
 eowoyt@vorys.com, eowoyt@vorys.com;mdwalkuski@vorys.com

 Maria D. Giannirakis ust06 on behalf of Plaintiff Andrew R. Vara
 maria.d.giannirakis@usdoj.gov

 Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
 maria.d.giannirakis@usdoj.gov

 Scott R. Belhorn ust35 on behalf of Plaintiff Andrew R. Vara
 Scott.R.Belhorn@usdoj.gov

 Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
 Scott.R.Belhorn@usdoj.gov




17-17361-aih      Doc 1121        FILED 06/30/21          ENTERED 06/30/21 13:57:24   Page 12 of 12
